Title: To George Washington from Major General Philip Schuyler, 10 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort Edward [N.Y.] July 10h 1777.

I am this Moment favored with your Excellency’s Letter of the 6h Instant—You will before this have received my several Letters advising your Excellency of the Evacuation of Tyonderoga and the distressed Situation we are in—We are, by no Means now in a better, rather worse, as Desertion is frequent—General Nixon’s Brigade is not yet come up, nor do I get a Reinforcement of the Militia—General St Clair, from whom I have heard for the first Time about ten this Morning (Copy of his Letter I inclose) is about fifty Miles East of me—If he should go to Bennington, as I fear he will be obliged to do, he will still be farther off and the more he gets into the inhabited part of the Country the greater will be the Desertion from the Army, which is already much, very much diminished, by Numbers going off. I am very apprehensive General St Clair will not join me with more than one thousand Men, General Nixon’s Corps, I am informed, is under that—Thus, with less than three thousand Continental, and not quite one thousand Militia I am

to face a powerful Enemy from the North—flushed with Success and pressed at the same Time from the West, by a Body which from repeated Information (Copies whereof I have not Time to send) is respectable and already at Oswego.
We have still Stores of such Importance left at Fort George, that I am very anxious to bring them off, before I order that post to be abandoned, which I must do or suffer the Garrison to fall into the Enemy’s Hands, which it inevitably will, if the Enemy, who are approaching by Wood Creek, throw themselves between this & Lake George.
I have brought away about twenty pieces of Artillery from Lake George, together with nearly all the powder amounting to about thirteen Tons.
General Fellows with a small Body of the Militia, but all I could get, is breaking up the Road between this and Fort Ann and felling Trees into it. I will throw every Obstacle in their Rout I possibly can and retard their progress as much as possible—for this purpose I shall disengage myself of every Thing cumbersome, the Artillery especially as I can make no Use of it.
Permit me to assure your Excellency that I shall make every Resistance I possibly can, and that Nothing shall be left undone to prevent the Enemy from penetrating farther in the Country. I am Dr Sir with every Sentiment of Esteem & Respect Your Excellency’s most obedient humble Servant

Ph: Schuyler

